Title: To George Washington from Richard Henry Lee, 12 October 1781
From: Lee, Richard Henry
To: Washington, George


                  
                     Dear Sir
                     Chantilly October the 12th 1781
                  
                  I had the honor of addressing you last by my eldest son who went to camp about four weeks ago.  Since that we have had the pleasure of hearing that your advances against York go successfully on.  by this time I hope his Lordship begins seriously to repent the Quixote part that he has been acting in America.  Surely the rage of despotism must be cooled by the total defeat of those great hopes which has been entertained of southern conquest.  tho realy, in all the outrage of passion that history presents we see nothing equal to the tyrannous and senseless rancour of the british king and councels against America.  this disposition may continue a hopeless ruinous war.  I see that Arnold, in the true spirit of apostacy, is burning and wasting his native country.  the malice of that man, his wickedness, and his avarice render him a fit instrument for such employers.  his former success in this state, his restless search after gain however obtained, and the general languor that will be found here after the present exertions are over, will most likely be persuasives with gen. Clinton and himself to cause the coming of this unprincipled person with his 1500 or 2000 plunderers to Virginia when the fleet and army shall be gone.  The learned and judicious Polybius was of opinion that the principal inducing motive with Alexander the great for invading Persia, was the little resistance that the 10,000 grecians met with in passing thro that great empire.  weakness joined with the possession of property are certainly strong temptations to ambitious avaricious men.  how best to prevent Richmond from experiencing in November the same disgraceful visit that it did in january, your wisdom can best determine.  Perhaps two strong frigates under protection of a small and well fortified garrison at the Town of York with Gen. Spotswoods & Colo. Meads legions made complete by the addition of some regular soldiers might operate to discourage such attempts with the force that can be prudently spared from the garrisons of N. York & Charles Town.  Or if attempted might be sufficient with militia aid to repel the invaders.  It is not easy to conceive the distress and injury that have been derived to this state from the number of piratical plunderers that have infested the shores of this country since our gallies were laid down!  And such has been the success and benefit attending this wicked practise that we hear of small crews forming in various parts to go plundering along the shores.  in the actual state of our affairs it will be long before we can build and fit vessels to stop these pernicious and disgraceful practises; but I should suppose that our government might have credit enough to purchase from among the captured armed vessels at York some ready filled swift sailing Cruisers for the purpose of scouring our bay and rivers and suppressing these piratical proceedings.  if such a plan should meet your Excellencies approbation your recommendation of it will secure its adoption.  I know there will be difficulties in getting seamen—but since the security of our country renders marine defence indispensable and since the single difficulty of getting seamen is far less than getting them and building and fitting the vessels besides; it would seem prudent to get the Vessels and diligently apply at the ports of neighboring states for a few good seamen, less than a third of which  description with the rest landsmen, would well answer our purpose.  I cannot help thinking that this method aided by a well conceived law for the speedy and capital punishment of such offenders would contribute to lessen greatly if not to suppress a practise extremely injurious to those who live near the water and destructive to the commerce of the State.  We are anxiously waiting for the rejoicing time to come when Ld Cornwallis & his people will be your prisoners.  I am dear Sir with particular esteem and regard your affectionate and obedient Servant
                  
                     Richard Henry Lee
                  
               